In the
United States Court of Appeals
For the Seventh Circuit

No. 99-4079

WIRTZ CORPORATION, d/b/a JUDGE & DOLPH, LTD.,

Plaintiff-Appellant,

v.

UNITED DISTILLERS & VINTNERS NORTH AMERICA,
INCORPORATED,

Defendant-Appellee.



Appeal from the United States District Court
for the Central District of Illinois.
No. 99-3161--Jeanne E. Scott, Judge.


Argued February 17, 2000--Decided July 31, 2000



  Before HARLINGTON WOOD, JR., COFFEY, and RIPPLE,
Circuit Judges.

  HARLINGTON WOOD, JR., Circuit Judge. The district
judge, recognizing that this case was unique and
involved a controlling question of law as to
which there is substantial ground for difference
of opinion, entered the requisite order on
October 15, 1998, for an interlocutory appeal
under 28 U.S.C. sec. 1292(b)./1 Judge & Dolph
("J & D") made timely application to this court.
This court also recognized the unique question of
law and in its discretion permitted this
interlocutory appeal. Before identifying that
question of law we shall first identify the
parties and explain the origins of this dispute
as found by the district court.

  Plaintiff J & D, a resident of Illinois, is an
unincorporated division of Wirtz Corporation, and
a licensed wholesale distributor of alcoholic
beverages in Illinois pursuant to the Illinois
Liquor Control Act of 1934 ("Liquor Control
Act"), 235 Ill. Comp. Stat. 5/1-1, et seq. (West
1999). Defendant United Distillers & Vintners
North America, Inc., ("UDVNA"), a resident of
Connecticut, is an importer and manufacturer of
distilled wine and spirits. It is a wholly owned
subsidiary of Diageo plc, a company based in the
United Kingdom. Since January 1996, J & D has
been the exclusive distributor for UDVNA of
certain of its spirits and wines within the State
of Illinois pursuant to written distribution
agreements. The agreements provided that J & D
could not be terminated as UDVNA’s exclusive
Illinois distributor for the initial seven years
of the agreement, except for certain "good
causes," including noncompliance with the
agreement, J & D’s insolvency, conviction of
crime, loss of license, etc. Pursuant to sec.sec.
6-9 of the Liquor Control Act, UDVNA registered
with the Illinois Liquor Control Commission
("ILCC"), and filed registration statements
designating J & D as its exclusive Illinois
distributor.

  Then, in 1998, the Illinois General Assembly began
consideration of legislation to become known as the
Illinois Wine and Spirits Industry Fair Dealing Act
of 1999 (the "Fair Dealing Act"), 815 Ill. Comp. Stat.
725/1 to 725/99. That Act, which governs the
relationships between distributors and suppliers of
alcoholic beverages in Illinois, purports to be
enacted "pursuant to authority of the State of
Illinois and under the provisions of the 21st
Amendment to the United States Constitution to
promote the public’s interest in fair, efficient,
and competitive distribution of wine and liquor
products." 815 Ill. Comp. Stat. 725/10(a)(ii).

  The Fair Dealing Act was controversial from the
beginning, and is commonly referred to as "The
Wirtz Law" because of plaintiff’s active support
of its passage. A recent case of this court also
involving liquor supplier and distributor
relationships under the Act, although not the
precise issue of this interlocutory appeal,
contains some helpful background./2 The
constitutional issues there raised were left for
another day. Nor do we need to pass on the
constitutionality of the Act as that issue was
not raised here. Ours is only the interlocutory
issue involving procedure and jurisdiction.

  The problems in the present case started when J
& D notified UDVNA that it intended to downsize
and consolidate its separate Illinois sales
groups which would then sell products competing
with the products of UDVNA. On March 1, 1999, J
& D did that over the objections of UDVNA. UDVNA
responded with a suit in the U.S. District Court
for the District of Connecticut, the choice of
forum specified by the agreements. UDVNA in that
court sought a declaration that J & D’s sales
force reduction and consolidation breached their
agreements and that therefore UDVNA was free to
appoint additional distributors in Illinois to
mitigate its damages resulting from the alleged
breach.

  After the Fair Dealing Act, which prohibited
suppliers from terminating or failing to renew
agreements except in the exercise of good faith,
became effective on May 21, 1999, J & D took
advantage of the new act on July 8, 1999, by
filing a petition with the ILCC. J & D claimed
that UDVNA had violated the Fair Dealing Act by
threatening to appoint additional Illinois
distributors in spite of the exclusive provisions
of their agreements. J & D sought an order from
the ILCC prohibiting the action threatened by
UDVNA. Before the ILCC acted on J & D’s petition,
UDVNA removed this case to the U.S. District
Court for the Central District of Illinois
pursuant to 28 U.S.C. sec. 1441(a). UDVNA
followed removal with a motion in the district
court to dismiss, transfer, or stay the J & D
action because of UDVNA’s pending Connecticut
action. Shortly thereafter J & D moved to remand
the removed case back to the ILCC and to stay
consideration of UDVNA’s motion. J & D’s motion
to remand was denied by the district court on
October 15, 1999, in a carefully-worded opinion
previously cited. In that opinion the district
court certified the issue it had just decided,
which is now the subject of this interlocutory
appeal.

  The district court held that UDVNA had the
right to remove the proceedings filed by J & D
with the ILCC. Under 28 U.S.C. sec. 1441(a), a
case may be removed to the federal district court
provided it is a civil action brought in state
court over which the district court could have
had original jurisdiction. See Carnegie-Mellon
Univ. v. Cohill, 484 U.S. 345, 355-56 (1988)
(citing Thermtron Prods., Inc. v. Hermansdorfer,
423 U.S. 336, 344-45 n.9 (1976)) (holding that a
district court has no discretion to decline to
accept a removed diversity jurisdiction case). In
this present case there is diversity under 28
U.S.C. sec. 1332(a) as J & D is a corporation
organized and existing under the laws of the
State of Delaware with its principal place of
business in Illinois, whereas UDVNA is a
corporation organized and existing under the laws
of the State of Connecticut with its principal
place of business in that state. The amount in
controversy exceeds $75,000 as required by 28
U.S.C. sec. 1332(4)(b). The issue quickly becomes
whether or not the ILCC qualifies as a court for
removal purposes.

  The district court concluded that the ILCC was
a "state court," not merely a state regulatory
agency. It relied on our case, Floeter v. C.W.
Transport, Inc., 597 F.2d 1100 (7th Cir. 1979).
That was a suit before the Wisconsin Employment
Relations Commission ("WERC") brought by
employees against their employer and their local
union alleging breach of contract and unfair
representation. We held the WERC was a "state
court" for removal purposes on the basis that
WERC procedures were "substantially similar to
those traditionally associated with the judicial
process," and that the "state’s interest in
providing a convenient and expeditious tribunal
to adjudicate the rights and interest of the
parties . . . [did] not outweigh the defendant’s
right to remove the action to federal court."
Floeter, 599 F.2d at 1102. We further held that
"the title given a state tribunal is not
determinative; it is necessary to evaluate the
functions, powers, and procedures of the state
tribunal and consider those factors along with
the respective state and federal interests in the
subject matter and in the provision of a forum."
Id. The district court endeavored to apply that
analysis. We shall endeavor to do the same, but
we requested and received an amicus curiae brief
from the Attorney General of Illinois which the
district court did not have. The amicus brief was
also served on each of the parties, but this
court received no response to the amicus brief
from either party.

  The Liquor Control Act authorizes the ILCC to
issue and revoke the liquor licenses of
manufacturers, inspectors, distributors and
retailers, and beyond that to generally enforce
the Act. 235 Ill. Comp. Stat. 5/3-12. Those
responsibilities include setting standards of
manufacturing and the inspection of premises
where alcoholic liquors are manufactured,
distributed, or sold. Under the subsequent Fair
Dealing Act, as the district court set forth, the
ILCC is responsible for enforcement, one section
of which, sec. 725/35, governs the agreements
between J & D and UDVNA. 815 Ill. Comp. Stat.
725/35. Section 35(b) provides that "[u]nder the
existing obligation to act in good faith, no
registration or obligation to register under
Section 6-9 [of the Liquor Control Act] may be
terminated, nor may a supplier . . . fail to
renew or extend a product, name, brand,
registration, or an agreement with a distributor
except by acting in good faith in all aspects of
the relationship, without discrimination or
coercion . . . ." In order to enforce the
obligation of good faith, sec. 35(c) provides
that the ILCC has the following powers:

(1) Prohibit or suspend any supplier . . . found
to have flagrantly or repeatedly violated the
obligation described in this Section from selling
any product or products governed under the Liquor
Control Act of 1934 and the Twenty-First
Amendment to the United States Constitution in
Illinois.

(2) Order the supplier . . . to continue providing
products to a distributor at prices and
quantities in effect for the distributorship
prior to any termination or failure to renew that
becomes the subject of a dispute or
administrative proceeding under this Section
until the matters in dispute are determined by an
order which is final and non-reviewable.

Orders entered pursuant to sec. 35(c) of the Fair
Dealing Act are considered emergency orders and are
subject to review by the Illinois circuit courts
under the terms of the Administrative Review Law,
735 Ill. Comp. Stat. 5/3-101 et seq. 815 Ill. Comp. Stat.
725/35(c), (e). In accordance with that Act, the
findings and conclusions of the ILCC on appeal are
to be held prima facie true and correct. sec.
725/35(e).

  The district court proceeded to find that the
ILCC, when adjudicating disputes under sec. 35 of
the Fair Dealing Act, was acting as a court--the
critical issue in this interlocutory appeal. The
ILCC would be applying Illinois contract law in
determining if a supplier had breached its legal
duty to exercise good faith. That determination
would involve the application of the ordinary
elements of contract law. The district court
found the responsibilities of the ILCC to be
those of a court. In addition, the district court
particularly noted that sec. 35 grants the ILCC
certain extraordinary equitable powers. The ILCC
can require specific performance of the
preexisting contracts if it finds the supplier
did not act in good faith. The supplier can then
be ordered to continue to supply its products to
the distributor at the same prices and in the
same quantities as were in effect prior to any
termination or failure to renew. The district
court noted those remedies exceeded the powers of
any court. Furthermore, the court found that an
ILCC order can remain in effect even in the face
of interim appellate reversals until such time as
a final judicial order is entered; the parties
are precluded from seeking any judicial relief
whatsoever during the pendency of the ILCC
proceedings. Those powers, in the view of the
district court, transform the ILCC into a "Super
Court" as its powers exceed those of an Illinois
circuit court. There is one case to the contrary
as noted by the district court. In R.J.
Distributing Co., Inc. v. Sutter Home Winery,
Inc., No. 99-C-3836, 1999 WL 571009 (N.D. Ill.
July 29, 1999), the ILCC was found not to be a
court because, in spite of its extraordinary
powers, the ILCC cannot award damages, costs, or
attorney’s fees. The district court in the
present case concluded, however, that the
requirements of Floeter had been sufficiently
satisfied to characterize the ILCC as a court for
federal removal purposes.
  After finding the first part of the Floeter
test had been satisfied, the district court
considered whether the state’s interest in
providing a special forum for adjudication of
this removed action is substantially greater than
the state’s interest in maintaining any court
system, and whether it outweighs UDVNA’s interest
in removing the action to the federal court. The
district court found that the state’s interest in
adjudicating this dispute before the ILCC not to
be significantly greater than the state’s
interest in maintaining any judicial forum, and
not greater than UDVNA’s interest in removing the
action to federal court. The district court saw
this case as essentially the application of
contract law and good faith principles to
determine if a violation of the Fair Dealing Act
had occurred, and found that did not require a
special forum. No significant interpretation of
the Fair Dealing Act would be involved. The
district court further noted that a section of
the Fair Dealing Act, 815 Ill. Comp. Stat. 725/25,
though not applicable to pre-existing agreements,
given the situation in the present case, does
permit the parties to bring an action in any
court of competent jurisdiction for damages and
for injunctive relief. Accordingly, the district
court found that UDVNA had the right to have the
good faith determination resolved in a federal
forum even if J & D, as a result, might lose some
procedural or remedial advantage.

  The district court also considered abstention
principles and recognized that the Fair Dealing
Act reflects important Illinois policy concerning
the regulation of liquor manufacture, sale, and
distribution within the state. The district court
held, however, that a proceeding before the ILCC
is not so "specialized" as to distinguish it from
a similar proceeding in any court so as to
warrant abstention, and there was no difficult
question of state law to be decided. The district
court also found abstention would not be
warranted on the grounds that a court proceeding
might be disruptive of state efforts to establish
a coherent policy regarding a matter of
substantial state concern. See Quackenbush v.
Allstate Ins. Co., 517 U.S. 706 (1996); Colorado
River Water Conservation Dist. v. United States,
424 U.S. 800 (1976); Burford v. Sun Oil Co., 319
U.S. 315 (1943); Int’l College of Surgeons v.
City of Chicago, 153 F.3d 356 (7th Cir. 1998).

  The district court denied remand based on the
application of this court’s Floeter test and
certified the issue for appeal, in part, because
of the conflict with R.J. Distributors Co., Inc.
v. Sutter Home Winery, Inc., cited above. The
potential effect of the so-called "temporary
order" available for use by the ILCC was seen as
"so severe" and to exceed judicial power to the
extent that the ILCC’s authority should be
characterized as judicial in spite of the fact it
cannot award damages, costs, or attorney’s fees.
It was also found that the state’s interests in
providing a specific forum for these matters
relating to alcoholic beverages did not outweigh
UDVNA’s request to remove the case to federal
court.

Analysis

  The district court’s analysis was thorough in
its effort to apply Floeter in consideration of
the removal issue upon which we agreed there
could be substantial grounds for differences of
opinion. The correctness of that view is now
apparent as we must differ with the district
court’s holding.

  It can be argued, contrary to the district
court’s finding, considering the extraordinary
powers bestowed on the ILCC, that it cannot be
considered a court for removal purposes. Since
the legislature bestowed on the ILCC, an
executive branch agency, powers which no other
regular court possesses, it cannot be a court.
The ILCC, in spite of its other broad powers,
however, cannot, for instance, conduct a jury
proceeding which would otherwise be available in
a state court for this contract dispute. That a
specialized state regulatory commission can issue
certain business licenses and then for good
statutory causes take back what it has issued,
does not transform the ILCC into a court for
removal purposes, nor are the federal provisions
for diversity jurisdiction enough for that
purpose./3 The ILCC was created sixty-five years
ago by the Illinois legislature providing for its
members to be appointed by the governor. These
members need not be lawyers and are not required
to serve full time. The constitutionality of the
Fair Dealing Act may be questionable, but that is
not before us in this interlocutory appeal.

  We need to examine in greater detail our
Floeter decision. A number of employees of the
defendant transportation company filed their
complaint with the WERC charging that the
employer company conspired to give "super-
seniority" status to two other company employees
in violation of the collective bargaining
agreement. The company removed the case under 28
U.S.C. sec. 1441(a) to the district court. Since
it was conceded that the action involving a
collective bargaining agreement fell within the
jurisdiction of the district court, the only
issue was whether the WERC was a "state court"
for removal purposes. Floeter, 597 F.2d at 1101-
02. This court followed the decision of
Volkswagen de Puerto Rico, Inc. v. Puerto Rico
Labor Relations Board, 454 F.2d 38, 44 (1st Cir.
1972), in finding the WERC qualified as a court.
We noted that it was a breach of contract and
unfair representation action and could have been
brought in either federal or state court as
alternative forums. However, no matter in which
forum that labor matter would have been filed,
the labor issue would have to be determined by
federal law, not state law. This court also
stressed that the holding was limited by the
particular facts of that case. Floeter, at 1102.
It was made clear that "[o]ther actions brought
before the agency may involve different state and
federal interests, or a different agency role,
and a weighing of the competing interests in
those cases might well result in a determination
that those cases cannot be properly removed." Id.
We find the present case to be one of those other
cases in which the weighing of the competing
interests results in a different conclusion not
sanctioning removal to federal court.

  In the present case no federal law is directly
involved in the merits of this contract dispute,
but federal law nevertheless influences our view
that the diversity jurisdiction process is
outweighed by the state’s interest in
administering its own alcoholic beverages
program. The Twenty-First Amendment to the United
States Constitution provides in Section 2 that
"[T]he transportation or importation into any
State . . . of the United States for delivery or
use therein of intoxicating liquors, in violation
of the laws thereof, is hereby prohibited."
Congress clearly recognized, following the repeal
of the Eighteenth Amendment, the significant
interests of the individual states in the matter
of alcoholic beverages. How the state regulates
and administers the alcoholic beverages program
doubtless will not satisfy everyone, but within
constitutional limitations, it is state business,
not federal. This case constitutes one of the
exceptions this court foresaw in Floeter. The
Constitution does not sanction unwarranted
intrusions into state matters without a
justifiable constitutional basis even if the
federal government might believe it could do as
well or better./4

  Therefore, in this interlocutory appeal, having
answered the controlling issue of law contrary to
the holding of the district court, we now reverse
and remand to the district court in turn to
remand the case back to the ILCC from which it
came.
/1 Wirtz Corp. v. United Distillers & Vintners North
America, Inc., 69 F. Supp. 2d 1063 (C.D. Ill.
1999).

/2 Kendall-Jackson Winery, Ltd. v. Bransen, Chairman
of the Illinois Liquor Control Commission and
Wirtz Corporation, d/b/a Judge & Dolph, Ltd., 212
F.3d 995 (7th Cir. 2000).

/3 The Long Range Plan for the Federal Courts, 1995,
was prepared under the auspices of the Judicial
Conference of the United States and was
thereafter approved by the Conference for future
administrative action and policy development. The
Plan recommended that "Congress should be
encouraged to seek reduction in the number of
federal court proceedings in which jurisdiction
is based on diversity of citizenship . . . ."
Judicial Conference of the United States, The
Long Range Plan for the Federal Courts 29-30
(1995).

/4 See Marcia Coyle and Harvey Berkman, A Court
Revolution Brewing?, Nat’l L.J., June 5, 2000, at
A1, A9, for an interesting, current discussion of
federalism in the Supreme Court.




  RIPPLE, Circuit Judge, concurring. As the court
correctly points out, the question in this case
is whether the ILCC qualifies as a "state court"
for purposes of 28 U.S.C. sec. 1441(a). See ante
at 4. Also, the majority appropriately grounds
its analysis in our decision in Floeter v. C.W.
Transport, Inc., 597 F.2d 1100 (7th Cir. 1979)
(per curiam). In Floeter, we held that, when
analyzing whether a state tribunal is a "state
court" for purposes of the federal removal
statute, "the title given [the] state tribunal is
not determinative" and that, instead, "it is
necessary to evaluate the functions, powers, and
procedures of the state tribunal and consider
those factors along with the respective state and
federal interests in the subject matter and in
the provision of a forum." Floeter, 597 F.2d at
1102 (citing Volkswagen de Puerto Rico, Inc. v.
Puerto Rico Labor Relations Bd., 454 F.2d 38, 44
(1st Cir. 1972)).

  Applying Floeter to the present action, the
court concludes that this action cannot be
removed to federal court because Illinois’
interest in the regulation and administration of
its "alcoholic beverages program"--an interest
made paramount by the Twenty-first Amendment to
the Constitution of the United States--outweighs
any federal interest in allowing removal to a
federal court. Ante at 10-11. I, too, agree that
Illinois’ interest in the regulation of alcohol
within its borders weighs heavily against
allowing removal of this proceeding. I write
separately, however, to emphasize that "the
functions, powers, and procedures" of the ILCC,
Floeter, 597 F.2d at 1102, do not make it a
"state court" for purposes of 28 U.S.C. sec.
1441(a).

  In short, I believe that it is clear that the
ILCC’s functions, powers, and procedures, taken
as a whole, demonstrate that it is an
administrative agency, not a court. To reach this
conclusion, it is not necessary to look much
further than the information about the ILCC that
the majority has already provided. Generally
speaking, the ILCC is merely a "specialized state
regulatory commission." Ante at 9. The act that
created the ILCC, the Liquor Control Act,
"authorizes the ILCC to issue and revoke the
liquor licenses of manufacturers, inspectors,
distributors and retailers, and beyond that to
generally enforce the Act," and "[t]hose
responsibilities include setting standards of
manufacturing and the inspection of premises
where alcoholic liquors are manufactured,
distributed or sold." Ante at 5 (citing 235 Ill.
Comp. Stat. 5/3-12).

  With the passage of the Fair Dealing Act, the
ILCC has been given additional powers. Section 35
of that act gives the ILCC the power to
"[p]rohibit or suspend any supplier" found to
have "flagrantly or repeatedly" violated the
obligation of good faith from selling alcoholic
beverages in Illinois. 815 Ill. Comp. Stat.
725/35(c)(1). The ILCC also has the power to
order the supplier "to continue providing
products to a distributor at prices and
quantities in effect for the distributorship
prior to any termination or failure to renew that
becomes the subject of a dispute or
administrative proceedings under this Section
until the matters in dispute are determined by an
order which is final and non-reviewable." Id.
725/35(c)(2). Section 35(f) of the act provides
that "[n]o court shall enter a stay, restraining
order, injunction, mandamus, or other order that
has the effect of suspending, delaying,
modifying, or overturning a Commission finding or
determination under this Section before a full
hearing and final decision on the merits of the
Commission ruling, finding, or order." Id.
725/35(f). These orders from the ILCC,
nevertheless, are ultimately reviewable by
Illinois circuit courts under the state’s
administrative procedure law. See id. 725/35(e).
  The power the ILCC now wields under the Fair
Dealing Act does not transform this regulatory
agency into a state court. The ILCC’s powers to
suspend a supplier and to order the status quo
pending the outcome of the agency’s proceedings,
although extraordinary powers, do not change the
fundamental nature of the ILCC. It is still,
foremost, a state administrative agency charged
with the regulation of the distribution and sale
of alcohol in Illinois.

  Moreover, the action UDVNA wishes to remove to
federal court stands in stark contrast with the
action that was before us in Floeter. The removed
action in Floeter was a dispute between several
employees and their employer and local union. The
plaintiffs had brought the action before the
Wisconsin Employment Relations Commission
("WERC") "to enforce a collective bargaining
agreement" that, under the Labor Management
Relations Act, 29 U.S.C. sec. 185(a), "fell
within the jurisdiction of the United States
District Court." Floeter, 597 F.2d at 1101.
"[B]asically," we said, the action was "a breach
of contract and unfair representation action"
that "would have been determined by federal law
regardless of the forum in which it had been
brought." Id. at 1102. The WERC’s "procedures
[were] substantially similar to those
traditionally associated with the judicial
process," and the Supreme Court of Wisconsin
"ha[d] itself recognized that the WERC [was]
vested with ’judicial power.’" Id. We also
explained that Wisconsin’s interest in providing
an expeditious forum for resolving such disputes
did not outweigh the defendants’ right of
removal. See id.

  The action brought before the ILCC is more akin
to the one the Court of Appeals for the Third
Circuit confronted in Sun Buick, Inc. v. Saab
Cars USA, Inc., 26 F.3d 1259 (3d Cir. 1994), in
which a party sought to remove a good faith
termination proceeding from the Pennsylvania
Board of Motor Vehicle Manufacturers, Dealers and
Salespersons (the "Pennsylvania Board of
Vehicles" or the "Board"). Although the Third
Circuit called Floeter’s "functional test" into
question, see id., 26 F.3d at 1261-64, that court
nevertheless proceeded to hold that under the
"functional test" the Pennsylvania Board of
Vehicles was a "usual" administrative agency and
not a state court for purposes of removal, id. at
1264-66. The court explained that the Board
"administers and enforces" state law by
"regulat[ing] the licensing of salespersons,
dealers, brokers, and manufacturers." Id., 26
F.3d at 1264. "It passes on the qualifications
for licensure, investigates allegations of
wrongful acts, and brings criminal prosecutions
for unauthorized practices (i.e. acts like a
prosecutor)." Id. at 1264-65. The court further
noted that the powers of the Board were
"circumscribed" in that, in addition to imposing
disciplinary sanctions, it could only enjoin the
termination of a franchise agreement or enjoin
the addition or relocation of a motor vehicle
dealer. Id. at 1265. Finally, the Third Circuit
noted that the composition of the Board did not
resemble a court in that its members were not
necessarily lawyers, were often members of the
executive branch of the state government, and
were not necessarily disinterested. See id. at
1266.

  Almost the same thing can be said of the ILCC,
as is evident from the court’s discussion of the
ILCC’s characteristics. The composition of the
ILCC does not resemble a court; its commissioners
need not be lawyers. See ante at 9. The ILCC’s
role is that of a specialized regulatory agency,
and its powers are not those of a court of
general jurisdiction. When looked at as whole,
this administrative agency does not have the
attributes of a court and therefore cannot be
considered a court for purposes of sec. 1441(a).
Cf. Sun Buick, 26 F.3d at 1264.

  The removal statute should be construed narrowly
and any doubts about the propriety of removing a
particular action should be resolved against
allowing removal. See Doe v. Allied-Signal, Inc.,
985 F.2d 908, 911 (7th Cir. 1993); Illinois v.
Kerr-McGee Chem. Corp., 677 F.2d 571, 576 (7th
Cir. 1982); see also Shamrock Oil & Gas Co. v.
Sheets, 313 U.S. 100, 108-09 (1941) (stating that
the removal statute should be construed
strictly); In re Application of County Collector
of the County of Winnebago, 96 F.3d 890, 895 (7th
Cir. 1996) (same). Particularly relevant to our
case is the fact that the statute allows
defendants to remove only those civil actions
"brought in a State court." 28 U.S.C. sec.
1441(a). In the present case, UDVNA has sought to
remove to federal court a matter pending before
a state administrative agency, an agency whose
"functions, powers, and procedures" cannot be
equated with those of a court. The ILCC simply is
not a "state court" as contemplated by sec.
1441(a) and our decision in Floeter.